FILED
                                                                SEPTEMBER 10, 2020
                                                             In the Office of the Clerk of Court
                                                            WA State Court of Appeals, Division III




            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE

In the Matter of the Parentage of           )
                                            )        No. 37361-4-III
G.N.M.-B.,                                  )
                                            )
CHRISTOPHER A. BROWN,                       )
                                            )
                     Respondent,            )        UNPUBLISHED OPINION
                                            )
       v.                                   )
                                            )
AUTUMN LAUREL MOZER,                        )
                                            )
                     Appellant.             )

       SIDDOWAY, J. — Autumn Mozer appeals the final parenting plan entered for her

and Christopher Brown’s then-three-year-old daughter. For the first time on appeal, she
No. 37361-4-III
In re Parentage of G.N.M.-B.


raises two procedural challenges to the conduct of the trial. She also challenges the

sufficiency of the evidence and the sufficiency of the trial court’s findings.

       We decline to consider procedural challenges that should have been raised at trial.

The evidence and the trial court’s findings are sufficient. We affirm.

                     FACTS AND PROCEDURAL BACKGROUND

       Given the nature of the errors assigned on appeal, we review the evidence in the

light most favorable to Mr. Brown. When an appellant challenges the sufficiency of the

evidence, we look at the evidence and reasonable inferences therefrom in the light most

favorable to the respondent. In re Marriage of Zigler & Sidwell, 154 Wn. App. 803, 812,

226 P.3d 202 (2010). With respect to Ms. Mozer’s procedural challenges, only the

procedural history and the law are relevant.

       Autumn Mozer and Christopher Brown had a very short-term relationship during

which Ms. Mozer became pregnant. When Mr. Brown was informed by her of the

pregnancy, he sought counsel from his bishop, who encouraged Mr. Brown to marry her.

Mr. Brown and Ms. Mozer attempted a renewed relationship, but it did not work out.

       Mr. Brown hired a lawyer and petitioned for establishment of a parenting plan on

August 1, 2017. His declaration in support of entry of a plan said that he was seeking “a

50/50 parenting plan” but asked that he be named the custodial parent. Clerk’s Papers

(CP) at 22. He accused Ms. Mozer in the declaration of withholding the parties’ daughter




                                               2
No. 37361-4-III
In re Parentage of G.N.M.-B.


and of abusive use of conflict. A temporary parenting plan entered in September 2017

reserved the issues of withholding and abusive use of conflict for trial.

       A status conference in the parenting plan action was held on May 1, 2018. Mr.

Brown appeared through his lawyer, while Ms. Mozer represented herself. The order on

the status conference, which was entered on May 1, set trial for June 26, 2018. While the

status conference order reflected both parties’ expressed intent to call multiple witnesses,

the trial court’s order stated said the “[c]ourt is inclined to hear only from the parties, but

will consider other witnesses after an offer of proof.” CP at 155. The order required the

parties to appear in person for a settlement conference on June 11. A pretrial order

signed the same day authorized and directed the parties to submit proposed final

pleadings on the first day of trial.

       On the day of the pretrial mediation, Mr. Brown’s lawyer e-mailed his

submissions to the mediator, with a copy to Ms. Mozer. They included a cover letter

from Mr. Brown’s lawyer. The letter explained that the mediator was being provided

with Mr. Brown’s originally-filed proposed parenting plan, but also advised that

       [a]t this juncture, [Mr. Brown] will be asking the court that [the parties’
       daughter] live with him full time and Autumn have every other weekend.
       This is because of Autumn’s abusive use of conflict throughout the short
       history of the parties parenting together.

CP at 272.




                                               3
No. 37361-4-III
In re Parentage of G.N.M.-B.


       At the commencement of what turned out to be a one-day trial, the trial court

reminded the parties that at the status conference on May 1, “[w]e had talked . . . about

witnesses,” and “I . . . indicated that my preference or policy, really, was that I hear from

the parties. And then if there are other witnesses that you wish to call, that you make an

offer of proof as to that. We have found that to be most effective in our family court

cases.” Report of Proceedings (RP) at 5. Mr. Brown informed the trial court he would

like to call three witnesses—Ms. Mozer, his wife Brenna Brown, and himself.

       Ms. Mozer said she would like to call four witnesses—her friends Sarah Crump

and Kimberly Pettie, her sister Jennifer Cortez, and herself. When asked what her friends

and sister would testify about, Ms. Mozer answered:

       Sarah Crump has been in the same ward, church, as me and [Mr. Brown].
       Not only that, she also witnessed some behaviors of [the daughter] since
       this whole thing has started where we had supervised visits start for [Mr.
       Brown]. So her declaration’s in there, and so is the offer of proof of that
       she stated that and any kind of information or on character.
              Jennifer Cortez is my sister, so she has been around the whole time.
       And, again, there’s a declaration in there about things that she had
       witnessed from [the daughter’s] behavior and changes.
              And then Kimberly Pettie, she’s been around since [the daughter]—
       before [the daughter] was born and when [the daughter] was born. So I do
       believe that her testimony is going to be very important and a picture of
       what’s happened throughout [the daughter’s] life, and she’s also met [Mr.
       Brown].

RP at 10. The trial court told Ms. Mozer she could call one of her witnesses, and it was

her choice. Ms. Mozer did not object or otherwise protest.



                                              4
No. 37361-4-III
In re Parentage of G.N.M.-B.


       The trial court took the matter under advisement at the conclusion of the trial and

entered a memorandum decision approximately a month later. The decision stated that it

was based on the trial evidence and argument as well as the court’s review of the court

file. The memorandum decision was incorporated by reference into its final order and

findings for a parenting plan, residential schedule and/or child support. Relevant findings

by the trial court and certain undisputed facts are reflected in the following timeline:

May 2015           The parties’ daughter is born.

May 2015 until     Mr. Brown does not see his daughter.
September or
October 2015

September or       Ms. Mozer begins to let Mr. Brown see their daughter in church.
October 2015       (The parties attended the same church.)

December 2015      Ms. Mozer allows Mr. Brown to have residential time with their
                   daughter. There is no set schedule; it takes place when Ms. Mozer
                   wants it to.

June 2016          Ms. Mozer ceases allowing Mr. Brown to have residential time with
                   their daughter. This stems from her belief that Mr. Brown is not
                   abiding by dietary restrictions recommended by medical
                   professionals; Mr. Brown testified at trial that he did abide by their
                   recommendations.

                   In the end of June, Ms. Mozer attempts to obtain an ex parte order
                   for protection against Mr. Brown, claiming that she and the parties’
                   daughter were victims of unlawful harassment. The “harassment”
                   identified in her petition was that Mr. Brown was feeding their
                   daughter “whatever he wants” and “[a]fter . . . I ask Chris what he
                   feeds her . . . he belittles me and refuses to answer my question.”
                   CP at 109. She admitted in her petition, “I . . . stopped his visitation



                                              5
No. 37361-4-III
In re Parentage of G.N.M.-B.


                  until this situation can be resolved.” Id. Her petition for the order is
                  denied.

July 2016         A week after denial of Ms. Mozer’s first petition for an order for
                  protection, she again attempted to obtain an ex parte order for
                  protection against Mr. Brown, this time alleging she had been the
                  victim of stalking and unlawful harassment. The alleged “stalking”
                  was that Mr. Brown called the police to request welfare checks on
                  the parties’ daughter. An attached police report characterized a
                  request by Mr. Brown for a welfare check as follows:

                         [Brown’s] daughter[’]s Mom hasn’t gotten her to two
                         visitations now (daughter is 1 YOA) Mother name Mozer,
                         Autumn . . .32 YOA . . . Mother won’t answer phone, texts,
                         Facebook, email. [Brown] would like PD to ck [sic] on
                         daughter and then call him.

                  CP at 130 (some capitalization omitted).

                  The alleged harassment was that Mr. Brown sent Ms. Mozer a text
                  message asking about their daughter being sent to daycare with a
                  wet diaper and, when Ms. Mozer asked him about what their
                  daughter ate at his house, he allegedly refused to tell her, belittled
                  her, and commented that their daughter would be safer with him.
                  This petition was also denied.

August 1, 2017    Mr. Brown petitions for entry of a parenting plan.

September 2017    Mr. Brown’s petition for entry of a parenting plan results in the
                  entry of a temporary parenting plan under which he is given
                  residential time with the parties’ daughter every first, second, third,
                  and fifth weekend from Friday at 7:00 p.m. to Sunday at 7:00 p.m.

March 7, 2018     Ms. Mozer moves for an immediate restraining order, asking that
                  Mr. Brown’s visitation be limited to supervised visitation once a
                  week for four hours, alleging that the parties’ daughter was
                  exhibiting a reluctance to spend time with her father. In orders
                  entered thereafter, Mr. Brown was to temporarily have supervised
                  visits, the parties were to enroll in co-parenting/family therapy by



                                            6
No. 37361-4-III
In re Parentage of G.N.M.-B.


                   the end of April 2018, and at that time, Mr. Brown’s visitation was
                   to revert to that ordered in September 2017.

                   In entering the final parenting plan, the trial court stated it had
                   reviewed the notes from the visitation supervisor “and did not see
                   anything that caused any concerns.” CP at 164.

End of April       When co-parenting/family therapy had not commenced by the end
2018               of April, Ms. Mozer objected to reverting to the September schedule
                   and sought clarification. Ms. Mozer agreed that visitation could
                   revert to the September schedule when the parties became involved
                   in counseling in early May.

       During Mr. Brown’s direct testimony, he explained his position that Ms. Mozer

had withheld their daughter and made abusive use of conflict, and told the trial court he

was seeking primary custody and sole decision-making authority for the daughter’s

education and nonemergency medical care. Ms. Mozer did not object to this testimony.

In closing argument, Mr. Brown’s counsel reiterated his client’s requests for sole

decision-making authority on these matters based on abusive use of conflict and

withholding. Again, Ms. Mozer did not object.

       On July 23, 2018, the trial court issued its memorandum opinion. It gave Mr.

Brown sole decision-making authority over the daughter’s education and nonemergency

health decisions and made Mr. Brown the primary custodian. The final parenting plan

and accompanying orders were entered on September 7, 2018. Ms. Mozer, represented

by a new attorney, moved for reconsideration. The motion was denied.




                                             7
No. 37361-4-III
In re Parentage of G.N.M.-B.


       Ms. Mozer appeals. Her appeal was administratively transferred by Division Two

to Division Three.

                                         ANALYSIS

       Ms. Mozer makes four assignments of error on appeal. We first address her

unpreserved procedural objections before turning to her challenges to the sufficiency of

the evidence and the findings.

I.     ANY ERROR IN LIMITING THE NUMBER OF MS. MOZER’S WITNESSES IS
       UNPRESERVED

       Ms. Mozer first assigns error to the trial court’s decision that she could call one,

but not all, of her proposed witnesses. As a threshold matter, Mr. Brown argues that Ms.

Mozer never objected in the trial court to the court’s limitation on her witnesses and has

failed to demonstrate a basis for raising this issue for the first time on appeal.

       “RAP 2.5(a) states the general rule for appellate disposition of issues not raised in

the trial court: appellate courts will not entertain them.” State v. Guzman Nunez, 160 Wn.

App. 150, 157, 248 P.3d 103 (2011) (citing State v. Scott, 110 Wn.2d 682, 685, 757 P.2d

492 (1988)). The rule provides “the trial court an opportunity to correct any error,

thereby avoiding unnecessary appeals and retrials.” Smith v. Shannon, 100 Wn.2d 26, 37,

666 P.2d 351 (1983).

       Ms. Mozer characterizes the limitation on her witnesses as a violation of her right

to due process, and one exception to RAP 2.5(a)’s general requirement for issue



                                               8
No. 37361-4-III
In re Parentage of G.N.M.-B.


preservation is “manifest constitutional error.” RAP 2.5(a)(3). But Ms. Mozer does not

demonstrate how the trial court’s witness limitation was a constitutional matter (let alone

“manifest” error) rather than a matter of admission of evidence, which “is well within the

trial court’s discretion.” Pub. Util. Dist. No. 1 of Klickitat County v. Int’l Ins. Co., 124

Wn.2d 789, 813, 881 P.2d 1020 (1994).

       ER 403 provides that “[a]lthough relevant, evidence may be excluded if its

probative value is substantially outweighed by,” among other considerations, “undue

delay, waste of time, or needless presentation of cumulative evidence.” “A court may

limit the amount of testimony that it will accept.” Residents Opposed to Kittitas Turbines

v. State Energy Facility Site Evaluation Council, 165 Wn.2d 275, 301, 197 P.3d 1153

(2008). A trial court’s authority to exclude evidence that has a tendency to waste time is

“well established.” Pub. Util. Dist., 124 Wn.2d at 813. It is reviewed for abuse of

discretion. Id. at 813-14.

       It is clear from the record that the trial court’s concern was that in family law

matters, for a party to call more than a couple of witnesses is likely to result in

cumulative or otherwise unhelpful testimony, and therefore will waste time. And the trial

court never imposed an absolute limit on the number of witnesses Ms. Mozer could call;




                                               9
No. 37361-4-III
In re Parentage of G.N.M.-B.


it gave the parties two months’ advance notice that it would permit additional witnesses

supported by an offer of proof.1

       The only case cited by Ms. Mozer in support of a due process challenge to the trial

court’s witness limitation that is remotely on point is Smith v. Fourre, 71 Wn. App. 304,

306-09, 858 P.2d 276 (1993), and even it is inapposite. That case did not concern a trial

court’s exercise of its authority to exclude evidence under ER 403; rather, it presented a

trial court’s decision to grant a motion to dismiss before the plaintiff had rested and

without giving any consideration to whatever additional evidence the plaintiff hoped to

present. A trial court’s exercise of its discretion to admit evidence does not violate a

party’s due process right to be heard.

       In her reply brief, Ms. Mozer suggests that error was preserved, because when she

answered the trial court’s question on the morning of trial about how many witnesses she

proposed to call it amounted to a motion, which the trial court then denied. Motions,

whether made in writing or orally during a hearing or trial “shall state with particularity

the grounds therefor, and shall set forth the relief or order sought.” CR 7(b)(1). It is

clear from the record that Ms. Mozer was answering questions, not making a motion.

And even if her answers could be construed as a motion, she knew that the trial court

       1
        In addition to creating a record adequate for appellate review, an offer of proof
“should inform the [trial] court of the legal theory under which the offered evidence is
admissible” and “the specific nature of the offered evidence so the court can judge its
admissibility.” Mad River Orchard Co. v. Krack Corp., 89 Wn.2d 535, 537, 573 P.2d
796 (1978).

                                             10
No. 37361-4-III
In re Parentage of G.N.M.-B.


intended to limit witnesses absent a persuasive offer of proof. She never stated with

particularity any ground on which she challenged the limitation.

       Error, if any occurred, was not preserved.

II.    ANY ERROR IN ALLOWING MR. BROWN TO PROPOSE PARENTING PLAN TERMS THAT
       WERE DIFFERENT FROM HIS ORIGINALLY-PROPOSED PARENTING PLAN IS
       UNPRESERVED

       Ms. Mozer argues the trial court improperly allowed Mr. Brown to amend his

parenting plan during closing arguments. She made no objection when Mr. Brown

testified, and his lawyer argued, that the trial court should enter an order that gave Mr.

Brown exclusive decision-making authority on education and nonemergency medical

care, made him the primary custodial parent, and gave him the majority of residential

time once the parties’ daughter starts kindergarten. Mr. Brown again argues that any

error was not preserved.

       Ms. Mozer makes no attempt to argue that this alleged error had any constitutional

dimension. She argues only that by offering an amended parenting plan at trial, Mr.

Brown failed to comply with RCW 26.09.181(2) and CR 15(a). Her sole response to Mr.

Brown’s argument that error, if any, was not preserved, is to point out that she filed a

motion for reconsideration, and “[it is] therefore hard to fathom how Brown can now

argue that the issue was not preserved.” Appellant’s Reply Br. at 8.

       “By bringing a motion for reconsideration under CR 59, a party may preserve an

issue for appeal that is closely related to a position previously asserted and does not

                                             11
No. 37361-4-III
In re Parentage of G.N.M.-B.


depend upon new facts.” River House Dev. Inc. v. Integrus Architecture, P.S., 167 Wn.

App. 221, 231, 272 P.3d 289 (2012) (citing Newcomer v. Masini, 45 Wn. App. 284, 287,

724 P.2d 1122 (1986); Reitz v. Knight, 62 Wn. App. 575, 581 n.4, 814 P.2d 1212 (1991)).

What is preserved, however, is the ability to assign error to denial of the motion for

reconsideration. Id. And the standard of review is less favorable. Id. It is less favorable

because “[t]he trial court’s discretion extends to refusing to consider an argument raised

for the first time on reconsideration absent a good excuse.” Id.

       Any error in allowing Mr. Brown to advocate for a parenting plan different from

the one he filed with his petition was not preserved. By moving for reconsideration Ms.

Mozer did preserve any error made in denying that motion, but Ms. Mozer has not

assigned error to the trial court’s denial of the motion for reconsideration. Ms. Mozer’s

brief does not assign error to any preserved error.2




       2
         It appears unlikely that an appeal of denial of the motion for reconsideration
would have succeeded. The trial court rejected the motion for reconsideration without
requiring Mr. Brown to file a response. In rejecting the motion for reconsideration out of
hand, the court could have relied on (1) Ms. Mozer having no good excuse for failing to
object at trial, (2) her argument was not closely related to a position she had taken at trial,
or (3) case law recognizing that trial courts can inferentially deem pleadings amended by
proof. E.g., In re Marriage of Allen, 28 Wn. App. 637, 643, 626 P.2d 16 (1981).




                                              12
No. 37361-4-III
In re Parentage of G.N.M.-B.


III.   THE TRIAL COURT’S FINDINGS ARE SUFFICIENT AND SUPPORTED BY SUBSTANTIAL
       EVIDENCE

       Finally, Ms. Mozer contends that the trial court’s ultimate findings of abusive use

of conflict and withholding were not supported by substantial evidence or sufficient

subsidiary findings.

       Under RCW 26.09.191(3), a trial court may preclude or limit provisions of the

parenting plan if certain factors exist and present a risk that “[a] parent’s involvement or

conduct may have an adverse effect on the child’s best interest.” Two factors supporting

a limitation on parenting plan provisions are “[t]he abusive use of conflict by the parent

which creates the danger of serious damage to the child’s psychological development;”

and “[a] parent has withheld from the other parent access to the child for a protracted

period without good cause.” RCW 26.09.191(3)(e)-(f).

       A finding of abusive use of conflict does not require actual damage. In re

Marriage of Burrill, 113 Wn. App. 863, 872, 56 P.3d 993 (2002). “[T]he required

showing is that a danger of psychological damage exists.” Id. “[A] finding under RCW

26.09.191(3) requires ‘more than the normal distress suffered by a child because of

travel, infrequent contact of a parent, or other hardships which predictably result from a

dissolution of marriage.’” In re Marriage of Watson, 132 Wn. App. 222, 233, 130 P.3d

915 (2006) (quoting In re Marriage of Littlefield, 133 Wn.2d 39, 55, 940 P.2d 1362

(1997)).



                                             13
No. 37361-4-III
In re Parentage of G.N.M.-B.


       We review “a trial court’s rulings on a parenting plan for an abuse of discretion.”

In re Parenting & Support of L.H., 198 Wn. App. 190, 194, 391 P.3d 490 (2016). A trial

court abuses its discretion if its “decision is manifestly unreasonable or based on

untenable grounds for untenable reasons.” In re Marriage of Katare, 175 Wn.2d 23, 35,

283 P.3d 546 (2012). We will uphold a finding of fact if “substantial evidence exists in

the record to support it.” Burrill, 113 Wn. App. at 868. “Substantial evidence is that

which is sufficient to persuade a fair-minded person of the truth of the matter asserted.”

Katare, 175 Wn.2d at 35. “[C]redibility determinations are left to the trier of fact and are

not subject to review.” Burrill, 113 Wn. App. at 868.

       The trial court’s memorandum decision cites three bases for its finding that Ms.

Mozer made abusive use of conflict. One was her unsuccessful petitions alleging

harassment and stalking. She admitted in the petitions that she was unilaterally

withholding visitation because of Mr. Brown’s disagreement with her over feeding

issues, and she sought court orders that would prevent Mr. Brown from seeing the

parties’ daughter. Another was her March 2018 motion for a restraining order that

initially suspended Mr. Brown’s visitation and later prevented him from having anything

but reduced, supervised visitation for many weeks—yet notes from the visitation

supervisor revealed nothing that caused any concerns. The third was her refusal to let

Mr. Brown know where the parties’ daughter was when in Ms. Mozer’s custody by



                                             14
No. 37361-4-III
In re Parentage of G.N.M.-B.


withholding her address, despite no findings that Mr. Brown had engaged in domestic

violence or threatening behavior.

       Ms. Mozer’s argument challenging the sufficiency of the evidence asks us to

accept her self-serving explanations of her actions and motivation. That is not the

standard of review. The trial court clearly disbelieved much of Ms. Mozer’s testimony.

It is for the trial court, not us, to assess credibility. The trial court believed Mr. Brown,

who testified that he followed Ms. Mozer’s request to use all natural and chemical-free

items and had not fed the parties’ daughter food that Ms. Mozer said made her sick. Ms.

Mozer nonetheless withheld visitation whenever she wanted to and, lacking good cause,

sought court-ordered limitations on Mr. Brown’s access to the parties’ daughter.

       We reject Ms. Mozer’s argument that her efforts to obtain court-ordered

restrictions on Mr. Brown’s access to the parties’ daughter without good cause were not

“use of conflict” because they did not successfully trigger a legal battle. She knew Mr.

Brown wanted regular unsupervised visitation. She sought to use the legal system to

prevent that. Even when her efforts were unsuccessful, they constituted use of conflict.

       The finding that Ms. Mozer withheld access to the parties’ daughter for a

protracted period without good cause is also supported by substantial evidence. Mr.

Brown testified that he made repeated requests for visits that Ms. Mozer simply ignored.

She blocked his phone number and blocked him on Facebook. He testified that he asked

for a welfare check because during the period when Ms. Mozer was blocking or ignoring

                                              15
No. 37361-4-III
In re Parentage of G.N.M.-B.


all communication, he called the police station and asked about going to Ms. Mozer’s

home himself to check on their daughter. They counseled against it and suggested that

they do a welfare check instead. He testified that he initially tried to file an action for a

parenting plan on his own, but concluded that he needed a lawyer. In January 2017 he

finished work toward a degree, got a job, and started saving money, which enabled him to

hire a lawyer in August 2017. He testified that in the meantime, rather than confront or

harass Ms. Mozer, he “followed Christ,” who “says be patient,” something members of

the parties’ church were also encouraging him to do. RP at 90. There was evidence from

which the trial court could find that each time Ms. Mozer prohibited Mr. Brown from

spending time with the parties’ daughter, she did so without good cause.

       The trial court relied on substantial evidence of a danger of psychological damage

to the parties’ daughter that is more than the normal distress suffered by a child because

of hardships that predictably result from a dissolution of marriage. Both parties testified

that there was a period of time when their daughter threw fits during transitions. The fits

could reasonably be attributed to not being allowed to establish a routine with her father.

The findings are adequate and no abuse of discretion is shown.3



       3
         Ms. Mozer suggests that the only explanation of the trial court’s decision is that
it applied “friendly parent” reasoning. “Under the ‘friendly parent’ concept, primary
residential placement is awarded to the parent most likely to foster the child’s
relationship with the other parent.” In re Marriage of Lawrence, 105 Wn. App. 683, 687,
20 P.3d 972 (2001). The friendly parent concept has been rejected in Washington. In re

                                              16
No. 37361-4-III
In re Parentage of G.N.M.-B.


      Mr. Brown seeks an award of his reasonable attorney fees on appeal, citing RCW

26.09.140 and arguing that Ms. Mozer’s intransigence has subjected him to significant

expense. We decline to award attorney fees.

      Affirmed.

      A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.

                                                _____________________________
                                                Siddoway, J.

WE CONCUR:



_____________________________                   _____________________________
Lawrence-Berrey, J.                             Fearing, J.




Marriage of Rossmiller, 112 Wn. App. 304, 311, 48 P.3d 377 (2002); Lawrence, 105 Wn.
App. at 687-88 (citing Littlefield, 133 Wn.2d at 48-49, 49 n.4).
      Mr. Brown did not rely on the friendly parent concept at trial and it is not
mentioned or suggested by the trial court’s three-page, single-spaced memorandum
opinion. Because there is another explanation for the trial court’s decision, we do not
consider this argument further.

                                           17